303 S.W.2d 393 (1957)
The STATE of Texas, Appellant,
v.
Wayne RICHARDS et al., Appellees.
No. 15777.
Court of Civil Appeals of Texas, Fort Worth.
May 31, 1957.
Howard M. Fender, Crim. Dist. Atty., of Tarrant County, and Hugh F. King, Asst. Crim. Dist. Atty., Fort Worth, for appellant.
Wardlaw, Bradley & Cochran and Ernest May, Fort Worth, for appellees.
PER CURIAM.
Appellant The State of Texas filed suit under the terms of Article 725d, Vernon's Penal Code, to confiscate and forfeit a motor vehicle owned by appellee Wayne Richards and which was used by Dean Portwood in the unlawful transportation of *394 narcotics. The possession of the vehicle was obtained by Portwood by his representation to Richards that he wanted to borrow it for thirty or forty minutes in order to drive from Richards' place of business in the City of Fort Worth, where Portwood was a customer, to the apartment of Portwood's brother, in another part of the city, for the purpose of changing clothes. Richards did not know or suspect that Portwood possessed narcoties, or would transport narcotics in the vehicle.
The trial court rendered judgment for Richards, holding that if by the Article in question the Legislature intended to authorize the forfeiture and confiscation of an automobile, the owner of which is innocent of knowledge of or complicity in any offense defined by that Article, to that extent the Article was not within the power of the Legislature as limited by the Bill of Rights, Vernon's Ann.St., and denied the relief sought against Richards.
An appeal from said judgment was brought to this court, which certified to the Supreme Court the questions whether the Legislature intended that the vehicle of an innocent owner which is used by another in the violation of the Article should be forfeited, and, if so, whether the Article in that respect contravenes the due process clause or any other provision of the State Constitution.
The Supreme Court, in an opinion rendered on April 24, 1957, State of Texas v. Richards, 301 S.W.2d 597, answered the first question in the affirmative, and answered the second question in the negative, and ordered the questions certified. That opinion is referred to for a discussion of the facts and the law.
It having thus been determined that Article 725d is applicable to appellee Richards' motor vehicle under the facts of this case, and does not contravene any provision of the State Constitution, it follows that the trial court erred in rendering judgment denying forfeiture of the motor vehicle to the Texas Department of Public Safety, Narcotics Section.
The judgment is reversed and judgment is here rendered for appellant.
The costs incurred in the Supreme Court, in this Court and in the trial court are adjudged against appellees Richards and Portwood.
Reversed and rendered.